Citation Nr: 0102519	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  94-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of post-operative meningioma.

(The issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in its January 1986 
decision denying service connection for residuals of post-
operative meningioma is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, an acquaintance, and his grandson


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
August 1953.

This matter originally came to the Board of Veterans' Appeals 
(the Board) from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) New Orleans Regional 
Office (RO) which found that new and material evidence had 
not been submitted to reopen a previously denied claim of 
service connection for residuals of post-operative 
meningioma, claimed due to in-service head trauma.

The veteran duly appealed the RO determination and in April 
1994, he and an acquaintance testified at a Board hearing in 
Washington, D.C.  In November 1995, he was advised that he 
was entitled to an additional hearing because the Board 
Member who had conducted the April 1994 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 
20.707.  At his request, in December 1995, the veteran 
attended a hearing before another Board Member at the RO.  
Thereafter, in a May 1996 decision, the Board determined that 
the veteran had not submitted new and material evidence to 
reopen his claim of service connection for post-operative 
meningioma residuals.  

The veteran appealed the Board's May 1996 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  By 
February 27, 1998 memorandum opinion, the Court held that the 
Board had correctly found that there was no new and material 
evidence to reopen the veteran's disallowed claim of service 
connection for meningioma; however, the Court noted that, at 
his December 1995 Board hearing, he had testified that he 
believed that a physician had told him that his brain tumor 
was related to in-service trauma.  Thus, the Court held that 
the Board had failed to apply the provisions of 38 U.S.C.A. 
§ 5103(a) by advising him to submit evidence regarding the 
physician's statement.  Therfore, the Court vacated the 
Board's decision and indicated that the "application will 
remain open and the veteran may submit further evidence 
[regarding the physician's statement] during the one-year 
period following the Secretary's notification to the veteran 
of the need for medical evidence of a nexus of his disability 
to service."  

In September 1998, the veteran was advised that he was 
entitled to an additional hearing because the Board Member 
who conducted the December 1995 hearing was unable to decide 
his appeal due to extended illness.  He again elected a 
hearing before another Member of the Board at the RO.  In 
October 1998, the Board remanded the matter for the purpose 
of affording him the opportunity to appear at a hearing as he 
had requested.  In July 1999, he and his spouse testified at 
a Board hearing at the RO in conformance with his request.  


FINDINGS OF FACT

1.  By final January 1986 decision, the Board denied service 
connection for post-operative residuals of meningioma.

2.  Evidence received since the final January 1986 Board 
decision includes medical evidence not previously considered 
which bears directly and substantially on the specific 
matters under consideration regarding the issue of service 
connection for post-operative residuals of meningioma.


CONCLUSIONS OF LAW

1.  The January 1986 Board decision which denied service 
connection for post-operative residuals of meningioma is 
final.  38 U.S.C.A. § 4004(b) (West 1982) (currently 38 
U.S.C.A. § 7104(b) (West 1991)); 38 C.F.R. § 19.193 (1985) 
(38 C.F.R. § 20.1100 (2000)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for post-
operative residuals of meningioma.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that in July 1952, the veteran 
was admitted to a service department medical facility after 
striking his head on the ground during a parachute jump.  
Examination disclosed no positive neurological findings and a 
skull X-ray was negative for abnormality.  The final 
diagnosis was concussion of the brain.  At his August 1953 
military separation medical examination, no neurological or 
psychiatric abnormality was detected on clinical evaluation.  

In March 1984, the veteran submitted a claim of service 
connection for meningioma, claimed to be the result of his 
in-service head injury.  In support of his claim, he 
submitted private clinical records showing that in February 
1984, he was hospitalized relative to his complaints of 
orbital pain, mild lethargy, trouble finding correct words, 
and some decreased vision in the right eye.  A computed 
tomography scan revealed a large intraventricular meningioma, 
and a left occipital craniotomy with resection of an 
intraventricular meningioma was performed. 

On May 1984 VA medical examination, the veteran reported that 
he started to have headaches about 11/2 years earlier, as well 
as trouble with immediate memory and difficulty keeping up in 
his work.  He stated that a meningioma was discovered and he 
underwent surgery in February 1984.  The diagnosis was status 
post left frontal meningioma surgery with residual right 
pronator drift, mild right-sided weakness, and profound right 
homonymous hemianopia.  It was also noted that the veteran 
experienced some change in immediate recall and recent 
memory.

In September 1985, the veteran and his spouse testified at a 
hearing at the RO.  The veteran stated that he had a 
concussion in service, and that he thereafter began to 
experience dizziness, headaches, and eye pain.  He indicated 
that when his brain tumor was discovered in 1984, he was 
advised by his physicians that it had been present for 25 to 
30 years, and such tumors were usually caused by a blow to 
the head.

In September 1985, a private physician indicated that there 
was no doubt that the veteran's intraventricular meningioma 
had "been there for many, many years."  He stated that 
"[i]t is, of course, impossible for me to state when this 
tumor arose."  With respect to the veteran's theory that his 
brain tumor was due to his in-service head trauma, he 
concluded that "there is no evidence whatsoever in the 
medical or scientific literature that brain tumors are caused 
by trauma."

In support of his claim, the veteran submitted copies of 
articles from medical journals, one of which noted that there 
had been several case reports of brain tumors, particularly 
meningiomas, occurring at sites of previous trauma.  Also 
submitted by the veteran were October 1985 statements from 
two individuals who had known him in service to the effect 
that the veteran had complained of frequent headaches, 
dizziness, and disorientation since his head injury.  

By January 1986 decision, the Board denied service connection 
for post-operative residuals of meningioma, claimed as due to 
an in-service head injury.  38 U.S.C.A. § 4004(b) (West 
1982); 38 C.F.R. § 19.193 (1985).  In its decision, the Board 
concluded that the veteran's in-service head injury was acute 
and transitory, as evidence by the normal neurologic findings 
at the August 1953 military separation medical examination.  
In addition, the Board concluded that, although the veteran 
had been treated for meningioma during the 1980s, he was 
unable to associate its development with the remote in-
service head trauma, nor were there any symptoms or signs of 
neurologic dysfunction in service or for many years 
thereafter.  

In April 1993, the veteran submitted a request to reopen his 
claim of service connection for post-operative residuals of 
meningioma, claimed as due to an in-service head injury.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the evidence submitted since the January 1986 
Board decision denying service connection for post-operative 
residuals of meningioma includes a January 1999 letter from a 
private physician who indicated that although the exact cause 
of meningioma is not fully understood, it was "possible this 
type of tumor could be a result of or aggravated by an old 
head injury."

Quite clearly, this evidence is new, as it was not previously 
of record.  Moreover, this evidence is highly material in 
that provides a possible link between the veteran's 
meningioma and his military service.  In view of the 
foregoing, the Board finds that the evidence set forth above 
is new and material evidence sufficient to reopen the claim 
of service connection for post-operative residuals of 
meningioma as it contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.

Although the reopening requirements of 38 U.S.C.A. 5108 have 
been met, the Board finds that de novo review of the 
veteran's claim by the RO is required, prior to further 
appellate consideration.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as set forth below, additional 
evidentiary development is necessary with respect to this 
matter in order to ensure that the duty to assist has been 
fulfilled.  


ORDER

New and material evidence having been presented, the claim of 
service connection for post-operative residuals of meningioma 
due to a head injury is reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  Among other things, the 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), which held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein.  Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Thus, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
neurological examination for the purposes 
of determining the nature and etiology of 
his meningioma.  The examiner should be 
requested to provide an opinion as to the 
etiology and likely date of onset of the 
veteran's meningioma, to include stating 
whether it is at least as likely as not 
that such meningioma was incurred during 
his military service, including as a 
result of his in-service head injury.  A 
complete rationale for all opinion 
expressed by the physician should be 
provided.

2.  The RO should then review the claims 
file to ensure that all of the development 
requested has been completed.  In 
particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, containing notice of all relevant 
actions taken on the claim for benefits, including a summary 
of the evidence and applicable law and regulations 
considered.  Then, an opportunity for response should be 
allowed.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



